Citation Nr: 1750661	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-43 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected PTSD, prior to January 19, 2010, on an extraschedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 19, 2010, on an extra-schedular basis.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had over 26 years of active service with the United States Air Force until his retirement in August 1984.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 50 percent for PTSD, effective August 1, 2008, the date of claim for an increased rating.  A July 2016 rating granted a maximum 100 percent rating for PTSD, effective January 19, 2010.  

The Board previously remanded these issues in February 2016 for further development.  Subsequently, in November 2016, the Board denied a rating in excess of 50 percent for PTSD on a scheduler basis; and remanded the issues of entitlement an increased rating for PTSD and entitlement to a TDIU both on an extraschedular basis prior to January 19, 2010.  The case has now been returned for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 19, 2010, the schedular criteria have been adequate to evaluate the Veteran's service-connected PTSD.

2.  Prior to January 19, 2010, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Prior to January 19, 2010, the criteria for extraschedular rating for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 3.321(b)(1) (2017).

2.  Prior to January 19, 2010, the criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  PTSD

The present appeal includes the matter of whether a higher evaluation for the Veteran's PTSD on an extra-schedular basis prior to January 19, 2010 is warranted.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

This case was referred to the Direct of Compensation Service in April 2017.  In a June 2017 determination, the Director of Compensation Service found that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected PTSD was not wholly contemplated by the criteria utilized to assign the 50 percent evaluation prior to January 19, 2010.

The relevant medical evidence of record includes VA and private treatment records, lay statements from the Veteran and his son, and a September 2008 VA examination.  As discussed in detail in the Board's prior decision, the lay and medical evidence over the course of the appeal reflects the following symptoms: nightmares, flashbacks, easily startled, hypervigilance, depression, anger, irritability anxiety, sleep impairment, guarding, difficulty concentrating, emotional numbing, detachment and estrangement from others and decreased interest in hobbies and social activities.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's service-connected PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The criteria of which has been previously found by the Board to specifically contemplate the level of impairment caused by the Veteran's PTSD.  Id.  The United States Court of Appeals for the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  

In sum, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

In conclusion, the preponderance of the evidence is against an extraschedular rating for PTSD prior to January 19, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.  

III.  TDIU

The Veteran is also seeking entitlement to a TDIU on an extraschedular basis prior to January 10, 2010.  The evidence of record shows that the Veteran last worked in August 1984 when he retired from the United States Air Force.  The Veteran has asserted that he has been unable to work prior to January 19, 2010 due to his service-connected PTSD.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Prior to January 19, 2010, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling.  The Veteran was also service-connected for history of asthma and postoperative residuals hemorrhoidectomy, both evaluated as noncompensable.  Thus, the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU.  

If a Veteran's disability rating does not meet the threshold set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Previously, the Board referred the matter of a TDIU on an extraschedular basis to the Director of the Compensation Service.  

In June 2017, the Director of Compensation Service determined that entitlement to TDIU on an extreschedular basis was not established prior to January 19, 2010.  The Director also observed that none of the available medical evidence shows that the Veteran's asthma or history of hemorrhoidectomy impacted his ability at any time to obtain and maintain gainful employment.  The Director stated that a review of all available medical evidence documents that the Veteran has been unemployed for several years, and reportedly stopped working when he separated from service.  Some of the evidence in the claims file supports the Veteran's contention that his PTSD may have been moderately affecting employment for the time period of this review.   However, the Director concluded that a comprehensive review of all of the available evidence in the claims file does not support a grant of TDIU due to PTSD prior to January 19, 2010.

Although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by an agency of original jurisdiction and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233  (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to January 19, 2010.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In this case, a December 2007 private treatment record from the Goldsboro Psychiatric Clinic noted the Veteran had diagnoses of PTSD and dysthymic disorder.  In pertinent part, the examiner noted that following his military service, the Veteran worked on and off as a carpenter, and he was presently unemployed.  The examiner found that the Veteran was moderately compromised to sustain work relationships.  In a September 2008 statement, the Veteran's son said the Veteran's temperament continued to decline, which he partly attributed to the recent deaths of the Veteran's wife, daughter and brother.  The son stated the Veteran often woke up sweating and suffering from some sort of panic attack.  The Veteran found it difficult to focus on completing routine tasks.

In September 2008, the Veteran underwent a VA PTSD examination.  The examiner noted that since the Veteran's last VA examination, he has had an increase in his overall level of distress.  He was more anxious, more depressed, and had more difficulty sleeping.  He received only about five or six hours of sleep in a typical night and took about an hour to fall asleep.  He awoke several times throughout the night with some terminal insomnia.  He had anger and irritability issues that have not significantly increased.  He was presently having panic attacks about twice weekly, usually associated with bad memories of his combat experience.  He had no substance abuse history and did not have any ongoing treatment. 

The VA examiner noted the Veteran took care of his personal activities of daily living such as dressing, bathing and feeding himself.  He lived with his daughter. Since his last evaluation, one of his daughters suddenly died and he was widowed. He did not socialize very often outside the house and only did so because of obligations such as going to church services twice weekly or to his lodge, where he was the secretary.  The rest of the time was spent doing chores around the house, watching television or taking a walk for relaxation.  

Upon mental health examination, the Veteran looked somewhat younger than his stated age.  He was alert, oriented and cooperative.  There was no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias.  He rated himself moderately to severely anxious and depressed most of the time.  He had moderate to severe insomnia, as well as some anger and irritability issues and decreased energy.  He denied suicidal or homicidal ideation.  He had an increase in the overall level of flashbacks and nightmares, which were occurring about one or two times per week.  He continued to have difficulty with an increased startle response, hypervigilance, interpersonal guardedness, difficulty concentrating, feelings of a foreshortened life, emotional numbing, detachment and estrangement from others, and decreased interest in hobbies and social activities.  The VA examiner noted that had the Veteran not been retired, he would have at least a moderate degree of impairment in the occupational realm, with significant reduction in reliability and productivity as a result of his psychiatric problems.  He was also showing moderate to severe impairment in the social, recreational and familial areas. 

The first medical evidence showing that the Veteran was unemployable and totally disabled was dated in January 2010, the date of award of a maximum 100 percent rating.  At this time, the same private examiner found that the Veteran was permanently and total disabled and unemployable.  

Based on the evidence of record, the Board finds that the Veteran was not unemployable due to his service-connected disabilities prior to January 19, 2010.  The evidence does not show nor does the Veteran claim that he was unemployable due to his service-connected asthma or history of hemorrhoidectomy. As noted above, the schedular criteria for a TDIU are not met and the Director of Compensation Service found that entitlement to a TDIU was not warranted.  See 38 C.F.R. § 4.16(a) and (b).  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected PTSD precluded him from securing or maintaining substantially gainful employment prior to January 19, 2010.  The Board acknowledges that the Veteran has reported being unemployed since August 1984 and was no longer able to work due to PTSD; however, the functional impacts of the Veteran's PTSD did not preclude him from employment.  Importantly, the September 2008 VA examiner found that the Veteran would have a moderate degree of impairment in the occupational realm.  Likewise, the December 2007 private examiner also only observed a moderate degree of impairment.  Moreover, the evidence clearly shows that Veteran was still able to accomplish his daily activities during this period.  

In sum, while the evidence documented limitations that impacted the Veteran's ability to work, there is no competent medical evidence to support the finding that the Veteran's functional impairments due to his PTSD precluded his ability to work prior to January 19, 2010.  Importantly, the medical evidence addressing this matter weighs against the claim.  

Furthermore, to the extent that the Veteran and his son have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his son is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disability, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the lay assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment prior to January 19. 2010.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU prior to January 19, 2010 on an extraschedular basis.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

An extraschedular rating for PTSD prior to January 19, 2010 is denied.

TDIU on an extraschedular basis prior to January 19, 2010 is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


